Citation Nr: 1135546	
Decision Date: 09/22/11    Archive Date: 10/03/11

DOCKET NO.  08-24 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, claimed as PTSD, depression, and a mood disorder, to include as secondary to prostate cancer. 

2.  Entitlement to service connection for hypertension, to include as secondary to prostate cancer.  

3.  Entitlement to service connection for prostate cancer, to include as secondary to Agent Orange exposure.

4.  Entitlement to service connection for diabetes mellitus, to include as secondary to Agent Orange exposure and/or prostate cancer.

5.  Entitlement to service connection for a sleep disorder, to include as secondary to an acquired psychiatric disorder.

6.  Entitlement to service connection for erectile dysfunction and special monthly compensation (SMC) for loss of use of a creative organ, to include as due to diabetes mellitus and/or psychiatric disabilities.
7.  Entitlement to service connection for bilateral hearing loss.

8.  Entitlement to service connection for tinnitus.

9.  Entitlement to service connection for a back disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and P.M.


ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel


INTRODUCTION

The Veteran served on active duty from February 1975 to March 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied the benefit sought on appeal.

The issues have been recharacterized to comport to the evidence of record.  Specifically, the claim of entitlement to service connection for PTSD, depression, and mood disorder has been recharacterized pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009).

In April 2011, the Veteran appeared and testified before the undersigned at a Travel Board hearing at the Montgomery RO.  A transcript is of record.  


REMAND

Upon preliminary review of the evidence of record, the Board finds that further evidentiary development is necessary regarding the Veteran's claims for service connection for an acquired psychiatric disorder, hypertension, prostate cancer, diabetes mellitus, sleep disorder, erectile dysfunction/loss of use, bilateral hearing loss, tinnitus, and a back disorder.  It is important to note that the Veteran has indicated that some of these claimed disabilities may be related to his service in the National Guard.  

Service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled from a disease or injury incurred in line of duty.  38 U.S.C.A. § 101(21)(24), (West 2002); 38 C.F.R. § 3.6(a) (2010).  Active military, naval, or air service also includes any period of inactive duty training (INACDUTRA) duty in which the individual concerned was disabled from injury incurred in the line of duty.  Id.  Accordingly, service connection may be granted for disability resulting from disease or injury incurred in, or aggravated, while performing ACDUTRA or from injury incurred or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1131.  ACDUTRA includes full time duty performed by members of the National Guard of any state or the reservists.  38 C.F.R. § 3.6(c).  INACDUTRA includes duty other than full time duty performed by a member of the Reserves or the National Guard of any state.  38 C.F.R. § 3.6(d).

Based on the Veteran's April 2011 testimony, which includes several assertions that the claimed disorders were incurred during service, it is unclear if he has actual knowledge of what is necessary to substantiate a claim of service connection based on his National Guard service with periods of ACDUTRA and/or INACDUTRA, as opposed to regular active duty service.  

The claims file does not include the Veteran's personnel records, and it appears that the RO did not attempt to verify any periods of ACDUTRA or INACDUTRA.  Further, there are no treatment records associated with the claims file from any periods of ACDUTRA and/or INACDUTRA.  

Thus, the Veteran should be provided with an adequate notice letter and an opportunity to provide evidence showing that a disease or injury associated with the claimed disabilities was incurred during a period of ACDUTRA, or that an injury caused any of the claimed disabilities was incurred during a period of INACDUTRA.

The issues of entitlement to service connection for prostate cancer, diabetes mellitus, sleep disorder, erectile dysfunction, and an acquired psychiatric disorder as secondary to prostate cancer depend on whether the Veteran was exposed to Agent Orange.  The Veteran has testified that he was stationed in the demilitarized zone (DMZ) while serving in Korea and contends he was exposed to herbicides there.

The recent amendment to 38 C.F.R. § 3.307 reads as follows:

(a)(6)(iv)  A veteran who, during active military, naval, or air service, served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense, operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.

The Board notes, however, that the Veteran served from February 1975 to March 1976, and would not be entitled to the presumptive service connection afforded by 38 C.F.R. § 3.307.  He, however, testified that he was directly exposed to Agent Orange during his service at Camp Humphreys, South Korea, when he was required to "de-can" Agent Orange barrels and put it into hazardous materials containers.  

Additionally, the Veteran testified that during service he passed out a couple times and this was thought to be attributed by treating personnel as either diabetes mellitus or hypertension, although he was never diagnosed in service.  He stated that he has had similar symptoms since service.  

The Veteran was first treated for prostate cancer in 1998, first diagnosed as having diabetes mellitus in 2003, and is currently diagnosed as having erectile dysfunction and hypertension, but their onset is unclear.  According to the available post-service treatment records, there is no diagnosis of sleep apnea, but the Veteran has testified to being treated with a continuous positive airway pressure (CPAP) machine for his claimed sleep apnea. 

The Veteran testified that he had depression at the time of separation from service, and he has had related symptoms since.  He also is currently diagnosed as having PTSD, major depression, adjustment disorder with mixed anxiety and depressed mood.   He reported having problems sleeping during and since service.  

In regards to the Veteran's claimed bilateral hearing loss and tinnitus, the Veteran testified that he noticed decreased hearing acuity during service.  He reported significant noise exposure related to aircraft, and other military noise exposure.  Enlistment and separation medical examinations show some decreased hearing acuity at certain decibels.  He testified to always having ringing in the ears-ever since basic training.  

In regards to the Veteran's claimed back disability, he testified that his back seemed to be "ok" for the most part, but it gives him trouble when he lifts something.  He indicated that he has been treated for back pain by the same doctor treating his other disabilities.  He recalled it aching during service and then the aching stopped, with recurrence of the same pain pattern to this day.  

The Board notes that the Veteran has not been afforded a VA examination in conjunction with his claimed psychiatric disabilities, sleep disorder, erectile dysfunction, bilateral hearing loss, tinnitus, and back disorder.  The Veteran has competently testified that he has had psychiatric problems, sleeping problems, hearing problems, and back problems in and since service.  There is evidence, including lay testimony, that the Veteran has current psychiatric, sleeping, hearing, and back problems, and they may be related to service.  Additionally, the Veteran has contended that his erectile dysfunction is possibly related to his diagnosed psychiatric disabilities.  The Board finds that the low threshold standard of McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006), is met; a VA nexus examination is necessary. 

In regards to the Veteran's claimed hypertension, prostate cancer, diabetes mellitus, the Board finds that further development is necessary to determine whether the Veteran was indeed exposed to herbicides.  Again, the Veteran's personnel records are not associated with the Veteran's claims file, and these may contain information to corroborate his contention that while stationed in South Korea he handled Agent Orange and other toxic materials.  Thus, upon remand, the Veteran's service personnel records should be requested.  

During the Veteran's hearing, he indicated that he was still undergoing treatment for PTSD at a VA Clinic.  He referenced going to the clinic as recent as the Wednesday prior to his Travel Board hearing.  VA treatment records, however, are current as of 2005.  Thus, also upon remand, the RO/AMC is asked to obtain any outstanding VA treatment records dated from 2005 to the present.  

Furthermore, during the Veteran's April 2011 hearing, he reported that he receives social security disability benefits.  However, the Social Security Administration (SSA) records are not included within the claims file.  VA has a statutory duty to obtain these records.  38 U.S.C.A. § 5103A(b)(3); 38 C.F.R. § 3.159(c)(2).  The United States Court of Appeals for Veterans Claims has held that VA has a duty to acquire both the SSA decision and the supporting medical records pertinent to a claim.  See Dixon v. Gober, 14 Vet. App. 168, 171 (2000); Masors v. Derwinski, 2 Vet. App. 181, 188 (1992).  The Board finds that an attempt should be made to obtain those records, as they are relevant to the issue on appeal.  See also Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran an adequate notice letter that specifically includes the criteria necessary to substantiate a claim for service connection based on Reserve Service with periods of ACDUTRA and/or INACDUTRA, and explain how this differs from what is necessary to substantiate a service connection claim based on regular active duty service.

2.  Request the Veteran's service personnel records from the National Personnel Records Center (NPRC) and other appropriate records depositories in order to verify the Veteran's periods of active duty and/or corroborate his contention that he was exposed to herbicides while stationed in Korea.  Any treatment records from ACDUTRA and/or INACDUTRA should be associated with the claims file.  If the records are unavailable, a negative response should be indicated in the record.

3.  Obtain from the SSA a copy of any decision(s) awarding the Veteran disability benefits, as well as copies of all medical records underlying that determination.  In requesting these records, follow the current procedures of 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.

4.  Obtain any outstanding VA treatment records dated from 2005 to the present.  All records/responses received should be associated with the claims file.

5.  Following the development above, schedule the Veteran for the appropriate VA examination(s) to determine the etiology of his claimed psychiatric disability, sleep disorder, erectile dysfunction, bilateral hearing loss, tinnitus, and back disability.  The claims file, including a copy of this REMAND, should be made available to the examiner for proper review of the medical history.  The examination report is to reflect whether such a review of the claims file was made.  The examination report should also reflect consideration of the Veteran's documented medical history, particularly the history reflected in the service treatment records.  After examining the Veteran and recording all findings and diagnoses present, the examiner should opine whether it is at least as likely as not that any currently diagnosed psychiatric disability, sleep disorder, erectile dysfunction, bilateral hearing loss, tinnitus, and back disorder were incurred in or aggravated by service. 

If, and only if, the examiner finds that the Veteran's psychiatric disability is attributable to his period of active duty, he or she is also requested to provide an opinion as to whether the Veteran's erectile dysfunction was caused or chronically worsened by the Veteran's psychiatric disability.  

The examiner should provide a clear rationale for the conclusion(s) reached and cite the evidence relied upon or rejected in forming an opinion.  If the physician cannot respond without resorting to speculation, he/she should so indicate this and explain the reason why an opinion would be speculative.

6.  Thereafter, the issues on appeal should be readjudicated.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
KRISTI L. GUNN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


